Citation Nr: 0943587	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  05-31 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for urinary urgency and 
hesitancy, to include as secondary to service-connected 
lumbar strain with degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active duty from September 1987 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the June 2004 rating, the RO denied the claim of entitlement 
to service connection for pain in the lower back with no 
feeling from the midriff area down to feet in both legs and 
buttocks, with decreased weakness in both legs, difficulty 
urinating, and a decrease in sex drive.

In January 2008, the RO granted service connection for lumbar 
strain with degenerative disc and joint disease, right lower 
extremity radiculopathy, and left lower extremity 
radiculopathy.  The January 2008 rating decision also awarded 
the Veteran special monthly compensation based on loss of use 
of creative organ, effective February 13, 2007.  As a result 
service connection for urinary urgency and hesitancy is the 
remaining issue on appeal.  The Veteran failed to appear at 
an October 2008 scheduled hearing, and his request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2009). 

In December 2008, the Board remanded this case to the Appeals 
Management Center (AMC), in Washington, DC, for additional 
clinical information and development.  

Additional evidence in the form of statements from the 
Veteran was received by the Board in August 2009 and October 
2009.  Initial consideration by the RO was waived for at 
least one of the statements, and not the other, yet in light 
of the Remand that follows they both will be considered by 
the RO/AMC at a later date.  See 38 C.F.R. § 20.1304(c) 
(2009).

Regrettably, still further development is required and this 
case must be REMANDED to the RO via the AMC.  VA will notify 
the Veteran if further action is required.  

REMAND

As indicated above, in December 2008, the Veteran's claim for 
service connection for urinary urgency and hesitancy, to 
include as secondary to service-connected lumbar strain with 
degenerative disc and joint disease, was remanded to the RO 
via the AMC.  The Board noted that the Veteran's service-
connected lumbar strain with degenerative disc and joint 
disease, was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5242, degenerative arthritis of the spine, and potentially it 
could be associated with bladder impairment, to be rated 
separately.  See Note (1) of the General Formula for Diseases 
and Injuries of the Spine.  It was also indicated that 
service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service- connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In the Remand, the Board requested that a medical examination 
be performed and that an examiner specify whether the 
Veteran's reported urinary urgency and hesitancy is a 
neurological manifestation of the underlying lumbar strain 
with degenerative disc and joint disease, or whether it is a 
separate disability secondary to or aggravated by the 
service-connected lumbar strain with degenerative disc and 
joint disease; or whether the Veteran has a current 
disability manifested by urinary urgency and hesitancy that 
is otherwise related to his period of active service.  

A VA genitourinary examination was performed in February 
2009.  Review of the examination report shows that while the 
examiner addressed the relationship of the Veteran's urinary 
pathology and his period of service, to include whether it 
was due to his service connected lumbar spine disorder, it 
did not address whether the urinary pathology was aggravated 
by the service connected lumbar spine disorder.  As a result, 
the February 2009 medical examination is not in compliance 
with the Board's December 2008 Remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers on the Veteran, as a matter of 
law, the right to compliance with the remand orders).  As the 
requested development has not been completed, further action 
is necessary to comply with the Board's remand directives.

It is also important to point out that in the Veteran's July 
2009 and August 2009 statements, he asserts that in July 
2009, a private physician, a Dr. H., commented that the 
Veteran's urinary urgency and bladder pathology could 
definitely be related to his back problem.  Information from 
Dr. H., concerning his comment reported by the Veteran 
regarding the relationship between his urinary symptoms and 
his back disability would be pertinent to the claim and 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with the necessary authorization for the 
release of all treatment records from Dr., 
H., including reported treatment of the 
Veteran in July 2009, along with a request 
for any claimed statement that he made 
relating the Veteran's urinary pathology to 
his back disorder, as reported by the 
Veteran in his July 2009 and August 2009 
statements.  All records obtained should be 
added to the claims file.  If the request 
for the private treatment records and 
opinion is not successful, VA should inform 
the Veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping with 
his responsibility to submit evidence in 
support of his claim.   38 C.F.R § 3.159 
(2009)  

2.  The RO/AMC should request an 
examination addendum from the same examiner 
who conducted the February 2009 VA 
genitourinary examination of the Veteran.  
The claims file, and a copy of this remand, 
must be made available to the examiner for 
review.  Another physical examination is 
not required unless deemed to be necessary 
by the physician.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the Veteran's 
currently diagnosed urinary disorder is 
aggravated (i.e., permanently worsened) by 
the service connected lumbar strain with 
degenerative disc and joint disease.  The 
examiner should then opine as to the degree 
of aggravation, if any.  A rationale for 
any opinion expressed should be provided. 

3.  The RO/AMC should ensure that the 
medical report requested above complies 
with this remand, especially with respect 
to the instructions to provide medical 
opinions.  If the report is insufficient, 
or if any requested action is not taken or 
is deficient, it should be returned to the 
examiner for correction.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


